Motion by appellants for reargument and for leave to appeal to the Court of Appeals, and cross motion by respondent to enforce the order appealed from, referred to the court that rendered the decision. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur. Motion by appellants for reargument denied. Motion by appellants for leave to appeal to the Court of Appeals denied. Cross motion by respondent to enforce the order appealed from denied, without prejudice. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.